DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/22/2022.
Applicant’s election without traverse of Claims 1-10 in the reply filed on 09/22/202 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Golda, US 8415771, in view of CHEN, US 2017/0036342 and further in view of ZHANG, CN 106058001.
Regarding claims 1- 2 and 10, Golda discloses in claim 1; a micro pick-up array (Fig. 33-35; 3310, 102, 202; array of transfer heads over an array of micro devices) used to pick up a micro device, the micro pick-up array comprises: 					a substrate (Fig. 11A; 130, 124 and Col. 10; Ln. 13-15; base substrate); 		a pick-up structure (Fig. 11A; 112, 114 and Col. 11; Ln. 24; mesa structure) located on the substrate; and 										a layer (Fig. 12A; 118 and Col. 11; Ln. 50; oxide layer) covering the pick-up structure.												Golda substantially discloses the invention of a micro device transfer head array but is silent about the pick-up structure being composed of a photo sensitive material in claim 1 and the photo sensitive material is a transparent material in claim 10. However CHEN teaches that in a transfer head, a polymer layer for example, photoresist, is formed on the base portion 115, and then the polymer layer is patterned to form the wall portion 112 ( Fig. 9; 112 and [0060]).								It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Golda by providing the pick-up structure being composed of a photo sensitive material in claim 1 and the photo sensitive material is a transparent material in claim 10, as taught by CHEN, to provide a transfer head array includes a body. The body has at least one wall portion defining a plurality of recesses in the body. The wall portion has a top surface, and the top surface of the wall portion has a plurality of grip regions. At least two of the recesses are separated from each other by the wall portion. The transfer heads are respectively disposed on the grip regions [0003]. 								Golda substantially discloses the invention of a micro device transfer head array with thick oxide layer on the mesa structure but is silent about soft polymer layer instead of thick oxide layer in claim 1 and a material of the soft polymer layer comprises polydimethylsiloxane or rubber in claim 2. However ZHANG teaches that electrode head 5030 is formed by a flexible adhesive layer 5050 to cover, a flexible adhesive layer 5050 can be made of such as resin, polymer, epoxy resin, rubber, polyimide (PI) and polydimethylsiloxane (PDMS) material (Fig 18 and Specification; Page 17; 3rd paragraph).												It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Golda by providing soft polymer layer instead of thick oxide layer in claim 1 and a material of the soft polymer layer comprises polydimethylsiloxane or rubber in claim 2, as taught by ZHANG, to provide a new method for transferring semiconductor light emitting device with high reliability. More specifically, the present invention is to provide a greater clamping force transfer method of semiconductor luminous device, and transfer device (Specification; Page 2; 5th paragraph). 
Regarding claim 3, Golda discloses; a side surface of the pick-up structure is stair-shaped (Fig. 11A; 112, 114 and Col. 11; Ln. 24; side surface of 112 has a step with 114).	
Regarding claims 4-6, Golda discloses in claim 4; the pick-up structure has a recess (Fig. 11A; trench 116), and the layer fills into (Fig. 12A; oxide layer 118 fills into the trench 116) the recess.										Golda discloses in claim 5; the layer fills up (Fig. 12A; 118 and Col. 11; Ln. 50; oxide layer 118 fills up the trench 116) the recess.						Golda discloses in claim 6; the recess in the pick-up structure penetrates through (Fig. 11A; trench 116 penetrates through the mesa structure 112) the pick-up structure, and the layer fills into the recess and is in contact (Fig. 12A; oxide layer 118 fills into the trench 116 and contact with the substrate 130,124) with the substrate.			Golda substantially discloses the invention of a micro device transfer head array with thick oxide layer on the mesa structure but is silent about soft polymer layer instead of thick oxide layer in claims 4-6. However ZHANG teaches that electrode head 5030 is formed by a flexible adhesive layer 5050 to cover, a flexible adhesive layer 5050 can be made of such as resin, polymer, epoxy resin, rubber, polyimide (PI) and polydimethylsiloxane (PDMS) material (Fig 18 and Specification; Page 17; 3rd paragraph).												It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Golda by providing soft polymer layer instead of thick oxide layer in claims 4-6, as taught by ZHANG, to provide a new method for transferring semiconductor light emitting device with high reliability. More specifically, the present invention is to provide a greater clamping force transfer method of semiconductor luminous device, and transfer device (Specification; Page 2; 5th paragraph). 
Regarding claim 7, Golda discloses; a width of the recess in the pick-up structure is between 5 µm and 100 µm (Fig. 6A-11A and Col. 6; Ln.21-31; width of trench 116 is equal to gap between the electrode mesa structure with aspect ratio of 10-20:1 for the height of the mesa structure).



Regarding claim 8, Golda discloses; a depth of the recess in the pick-up structure is between 5 µm and 20 µm (Fig. 6A-11A and Col. 10; Ln.18-19; depth of trench 116 is equal to thickness of silicon layer 140, 7-20 µm).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729